DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US 20190323835 A1) in view of Bhaskar (US 9,916,965 B2).
Regarding claim 1, Sekiguchi teaches a system comprising:
A stage assembly (sample stage, paragraph 26) configured to receive a specimen (sample 50), the stage assembly configured to maintain a height of the specimen at a first working distance height (L1) during a first characterization mode (low electron energy scanning, paragraph 27) and an additional working distance height (L2) during an additional characterization mode (high electron energy scanning, paragraph 27);
A z-height sensor system (height detection apparatus, paragraph 2) comprising:
One or more illumination sources (light source 7a) configured to generate an illumination beam;

A detector assembly (9) configured to receive illumination emanated from the specimen, and
A controller (control unit, paragraph 26) communicatively coupled to the detector assembly the controller configured to determine a specimen height value based on the illumination received by the detector assembly (height detection, paragraph 10).
	Sekiguchi does not teach that the illumination arm includes one or more dispersive optical elements that directs a first wavelength of the illumination beam to the specimen at a first angle of incidence, and an additional wavelength at an additional wavelength at an additional angle of incidence such that the illumination beam is directed to the specimen at varying incidence angles based on the wavelength within the illumination beam.
	Bhaskar teaches an optical system for an electron microscope in which a dispersive optical element directs a first wavelength of an illumination beam to a sample at a first angle of incidence and an additional wavelength at an additional angle of 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sekiguchi by making the angles of incidence in the system of Sekiguchi wavelength dependent as taught by Bhaskar, as Bhaskar teaches that this is a simple way to determine the angle of incidence based on the light characteristic (i.e. wavelength) which would allow a user to easily determine (or separately check the determination of) the sample height in the system of Sekiguchi.
	Regarding claim 2, Sekiguchi teaches one or more actuators configured to adjust a height of the stage assembly (paragraph 26).
	Regarding claim 3, Sekiguchi teaches that the controller is further configured to determine a deviation value from a working distance height based on the illumination received by the detector assembly (detecting height of sample including a deviation, paragraphs 31-32); and generate one or more control signals configured to cause one or more actuators to adjust a height of the stage assembly to correct for the determined deviation value (adjusting height to position L1 or L2, paragraph 29).
	Regarding claim 4, Sekiguchi teaches that the controller is further configured to generate one or more control signals configured to cause the one or more actuators to adjust a height of the stage assembly to at least one of a first stage assembly height corresponding to the first working distance height and a second stage assembly height corresponding to the additional working distance height (setting height at L1 or L2, paragraph 29). 
Regarding claim 5, Sekiguichi teaches that directing a portion of the illumination beam including illumination of a first wavelength (i.e. a wavelength included in the white light of Wang) to the specimen during the first characterization mode comprises: 
	Directing the illumination of the first wavelength to the specimen via a first incidence angle during the first characterization mode (ray 1, embodiment of Figure 1 or Figure 8A).
Regarding claim 6, Sekiguichi teaches that directing a portion of the illumination beam including illumination of an additional wavelength included in the white light of Wang to the specimen during the additional characterization mode comprises: 
	Directing the illumination of the additional wavelength to the specimen via an additional incidence angle different from the first incidence angle during the additional characterization mode (ray 2 strikes sample at different angle than ray 1, figures 1 and 8A).
	Regarding claim 7, Sekiguchi teaches that the first set of one or more optical elements may include a prism (30, figure 8A).
	Regarding claim 8, Sekiguchi teaches a collection arm (detection optical system 8, figure 4A) including a second set of one or more elements (detection lens system 8a) configured to collect illumination emanating from the specimen and direct the collected illumination to the detector assembly (9).
	Regarding claim 9, Sekiguchi teaches that the one or more illumination sources comprises an LED illumination source (paragraph 36).
	Regarding claim 10, Sekiguchi teaches that the controller is communicatively coupled to a scanning electron microscopy sub-system (electron microscope 1; under 
Regarding claim 11, Sekiguchi teaches a specimen characterization system comprising:
A scanning electron microscopy sub-system (electron microscope 1) configured to carry out one or more characterization processes on a specimen (sample 50; SEM imaging, paragraph 26);
A stage assembly (sample stage, paragraph 26) configured to receive the specimen, the stage assembly configured to maintain a height of the specimen at a first working distance height (L1) during a first characterization mode (low electron energy scanning, paragraph 27) and an additional working distance height (L2) during an additional characterization mode (high electron energy scanning, paragraph 27);
A z-height sensor system (height detection apparatus, paragraph 2) comprising:
One or more illumination sources (light source 7a) configured to generate an illumination beam;
An illumination arm (projection optical system 7, figure 4A) including a first set of one or more optical elements (projection lens system 7c) configured to direct a portion of the illumination beam including illumination of a first wavelength (i.e. the illumination has some wavelength) to the specimen during the first characterization mode at a first angle of incidence (figure 1), and direct a portion of the illumination beam to the specimen during the additional characterization mode at an additional angle of 
A detector assembly (9) configured to receive illumination emanated from the specimen, and
A controller (control unit, paragraph 26) communicatively coupled to the detector assembly the controller configured to determine a specimen height value based on the illumination received by the detector assembly (height detection, paragraph 10).
	Sekiguchi does not teach that the illumination beam directed to the specimen during an additional characterization mode comprises a second wavelength.
	Sekiguchi does not teach that the illumination arm includes one or more dispersive optical elements that directs a first wavelength of the illumination beam to the specimen at a first angle of incidence, and an additional wavelength at an additional wavelength at an additional angle of incidence such that the illumination beam is directed to the specimen at varying incidence angles based on the wavelength within the illumination beam.
	Bhaskar teaches an optical system for an electron microscope in which a dispersive optical element directs a first wavelength of an illumination beam to a sample at a first angle of incidence and an additional wavelength at an additional angle of incidence such that the illumination beam is directed to the sample at varying incidence angles based on the wavelength (column 5 lines 18-36).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sekiguchi by making the angles of incidence in the system of Sekiguchi wavelength dependent as taught by Bhaskar, as Bhaskar teaches 
	Regarding claim 12, Sekiguchi teaches that the controller is further configured to determine a deviation value from a first working distance height based on the illumination received by the detector assembly (detecting height of sample including a deviation, paragraphs 31-32); and generate one or more control signals configured to cause one or more actuators to adjust a height of the stage assembly to correct for the determined deviation value (adjusting height to position L1 or L2, paragraph 29).
	Regarding claim 13, Sekiguchi teaches that the controller is further configured to generate one or more control signals configured to cause the one or more actuators to adjust a height of the stage assembly to at least one of a first stage assembly height corresponding to the first working distance height and a second stage assembly height corresponding to the additional working distance height (paragraph 29). 
	Regarding claim 14, Sekiguichi teaches that directing a portion of the illumination beam including illumination of a first wavelength (i.e. a wavelength included in the white light of Wang) to the specimen during the first characterization mode comprises: 
	Directing the illumination of the first wavelength to the specimen via a first incidence angle during the first characterization mode (ray 1, embodiment of Figure 1 or Figure 8A).
Regarding claim 15, Sekiguichi teaches that directing a portion of the illumination beam including illumination of an additional wavelength included in the 
	Directing the illumination of the additional wavelength to the specimen via an additional incidence angle different from the first incidence angle during the additional characterization mode (ray 2 strikes sample at different angle than ray 1, figure 1 or 8A).
	Regarding claim 16, Sekiguchi teaches that the first set of one or more optical elements may include a prism (30, figure 8A).
	Regarding claim 17, Sekiguchi teaches a collection arm (detection optical system 8, figure 4A) including a second set of one or more elements (detection lens system 8a) configured to collect illumination emanating from the specimen and direct the collected illumination to the detector assembly (9).
	Regarding claim 18, Sekiguchi teaches that the one or more illumination sources comprises an LED illumination source (paragraph 36).
	Regarding claim 19, Sekiguchi teaches that the controller is communicatively coupled to the scanning electron microscopy sub-system, wherein the controller is further configured to generate one or more control signals configured to cause the scanning electron microscopy sub-system to carry out one or more characterization processes on the specimen (SEM imaging, paragraph 26).
	Regarding claim 20, Sekiguichi teaches a method, comprising:
	Maintaining a specimen disposed on a stage assembly at a first working distance ((low electron energy imaging of sample height L1, paragraph 27) ;
	Directing illumination of a first wavelength (from source 7a) to the specimen at the first working distance at a first angle of incidence (figure 1);

	Generating one or more control signals configured to adjust the height of the specimen to the first working distance to correct for the first determined deviation value (adjusting height to reference position L1, paragraph 29);
	Actuating the stage assembly to maintain the sample at an additional working distance (high electron energy imaging of sample at height L2, paragraph 27; increasing energy during scanning may be done to finely inspect a hole or groove, paragraph 6);
	Directing illumination to the specimen at the additional working distance at an additional angle of incidence (beams at different working distances may be at different angles of incidence in an embodiment as shown in figure 7);
	Detecting illumination emanating from the sample at the additional working distance with the detector assembly (height detection for working distance L2, paragraph 29); 
	Determining an additional deviation value from the additional working distance based on the detected illumination (paragraphs 31-32); and
	Generating one or more control signals configured to adjust the height of the specimen to the additional working distance to correct for the additional determined deviation value.
Sekiguchi does not teach using one or more dispersive optical elements to direct a first wavelength of the illumination beam to the specimen at a first angle of incidence, and to direct an additional wavelength at an additional wavelength at an additional angle 
	Bhaskar teaches an optical system for an electron microscope in which a dispersive optical element directs a first wavelength of an illumination beam to a sample at a first angle of incidence and an additional wavelength at an additional angle of incidence such that the illumination beam is directed to the sample at varying incidence angles based on the wavelength (column 5 lines 18-36).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sekiguchi by making the angles of incidence in the system of Sekiguchi wavelength dependent as taught by Bhaskar, as Bhaskar teaches that this is a simple way to determine the angle of incidence based on the light characteristic (i.e. wavelength) which would allow a user to easily determine (or separately check the determination of) the sample height in the system of Sekiguchi.
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 in the prior office action have been considered but are moot because the new grounds of rejection above do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID E SMITH/Examiner, Art Unit 2881